DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered. Claims 1, 3-4, 6-9 are rejected. Claims 2 and 5 have been canceled. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US20180366711) in view of Asakura (JP2016066455A).
Regarding Claim 1, Igarashi teaches an electric storage device comprising an electrode cell (Igarashi [0003]) including a first electrode, e.g. positive electrode “27” (Igarashi [0035]) and a second electrode, e.g. negative electrode “29” (Igarashi [0035]); 
a first electrode bus bar plate “31” connected to the first electrode “27” (Igarashi [0037], see also Fig. 1, “31”) a second electrode bus bar “17” connected to the second electrode “29” (Igarashi [0049], Fig. 1, “17”); 
and an inter-battery connection portion “33” (Igarashi [0037]) reading on a connection member, connected to the first electrode bus bar “31” (Igarashi [0037]) and joined to the second electrode bus bar “17” (Igarashi [0050], see also Fig. 1 “33”), the connection member “33” including a body portion “41” (Igarashi [0053], see also Fig. 3) connected to the first electrode bus bar “31” (Igarashi [0053]), and joined (conductively connected) to the second electrode bus bar “17” via tip end “63” (Igarashi [0049]), and an extension piece “53”, “43” (Igarashi Fig. 3) provided so as to extend from the body portion “41” (side edge portions “53” and “43”extend from main body portion “41”, Fig. 3), the extension piece “53”, “43” being folded from the body portion “41” (Igarashi [0047]), wherein the body portion “41” includes a first lateral side and a second lateral side (see Igarashi Annotated Fig. 3); 
and the extension piece includes a first piece portion “53” having a first recessed portion “59” formed therein (see Igarashi Annotated Fig. 3), and a second piece portion “43” having a second recessed portion “51” formed therein (Igarashi Annotated Fig. 3), the first piece portion “53” being connected to the first lateral side and provided so as to extend from the first lateral side (Igarashi Annotated Fig. 3), the second piece portion “43” being connected to the second lateral side and provided so as to extend from the second lateral side (Igarashi Annotated Fig. 3), the first recessed portion “59” and the second recessed portion “51” configured to mate with one another (Igarashi [0047]) when the first piece portion “53” and the second piece portion “43” are folded to overlap with the body “41” (Igarashi [0047], see also Fig. 2).

    PNG
    media_image1.png
    568
    710
    media_image1.png
    Greyscale

Igarashi Annotated Fig. 3
Igarashi further discloses wherein a first sectional area of the first terminal wiring line “35” of first bus bar “31”, in this case constricted portion “39” (Igarashi [0041], Fig. 1), taken as a first sectional area of the first terminal wiring line, is smaller than a sectional area of the flat contact area “37”, taken as a sectional area of the second terminal wiring line “35” of second bus bar “17” (Igarashi [0049], see also Fig. 1). However, Igarashi does not explicitly disclose wherein the second terminal wiring line has a constant thickness extending from the second electrode bus bar to the second electrode. 
In a similar field of endeavor as it pertains to bus bar arrangements for cylindrical batteries (Asakura [0007], Figs. 1-2), Asakura teaches a bus bar plate “31” [0021] having a first terminal wiring line “31T” with a “necked” fuse portion “31F” [0022] connected to wider portion “31U” ([0022] Fig. 3) similar to that of Igarashi, and further a second terminal wiring line “32T” [0025], see also Fig. 5, where this terminal wiring line does not include a fuse portion [0025], and thus instead has a constant sectional area and constant thickness extending from the second electrode bus bar to the second electrode. Asakura teaches wherein the design allows for a fuse portion on one electrode that melts due to overcurrent [0003]. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the second terminal wiring line of Igarashi to include a constant thickness extending from the second electrode bus bar to the second electrode as taught by Asakura, as such a change from one known terminal wiring configuration to another known terminal wiring configuration would have a reasonable expectation of suitable results. See MPEP 2144.05(II)(B), where it has been held that it is “obvious to try” when there are a finite number of identified, predictable solutions, in this case, a finite number of wiring configurations. Additionally, the wiring configuration taught by Asakura still includes the fuse portion, maintaining safety of the battery module. 
Regarding Claim 3, Igarashi discloses all of the claim limitations as set forth above. Igarashi further discloses wherein the first electrode bus bar “31” includes a first terminal wiring line “35” (Igarashi [0038]) connected to the first electrode “27” (Igarashi [0039]); the second electrode bus bar “17” includes a second terminal wiring line “35” (Igarashi [0049]) connected to the second electrode “29” (Igarashi [0049]), and the connection member “33” is integrally formed (Igarashi [0042]) and connected to the first electrode bus bar “31” (Igarashi [0042], see also Fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US20180366711) in view of Asakura (JP2016066455A), as applied to claim 3 above, and further in view of Nakai et al., (JP2018055821A) hereinafter Nakai.
Regarding Claim 4, Igarashi discloses all of the claim limitations as set forth above. Igarashi discloses wherein the first (positive) electrode bus bar “31” is joined to the second (negative) electrode bus bar “17” via tip end “63” of the connection member “33” (Igarashi [0049], see also Fig. 1), particularly by welding (Igarashi [0033]), and wherein the connection member “33” is integrally formed with the metal plate of the first (positive) electrode bus bar “31” (Igarashi [0042]). However, Igarashi does not disclose wherein a thickness of the body portion of the connection member is thinner than a thickness of the second electrode bus bar.   
In a similar field of endeavor as it pertains to bus bar connections for batteries (Nakai [0002]), Nakai teaches a positive and negative bus bar connected to each other, (Nakai Fig. 3) wherein the cathode (positive electrode) bus bar is thinner than the anode (negative electrode) bus bar (Nakai [0047]). Nakai teaches that this is because copper, which is typical for cathode bus bar, has a higher thermal conductivity than aluminum, typically of the anode bus bar (Nakai [0062]) so having an increased thickness on the anode side can improve ease of welding the bus bars together (Nakai [0063]), in addition to improving the process of welding each bus bar to their respective terminals (Nakai [0063]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the bus bar of Igarashi to include a thickness of the positive electrode bus bar (and thus also the integrally formed connection member) is thinner than a thickness of the second electrode bus bar as taught by Nakai in order to improve ease of welding. Since the thickness of the positive electrode bus bar is thinner than the negative electrode bus bar, an entire body portion of the connection member, which is integrally formed with the positive electrode bus bar, is thus also thinner than a thickness of the second electrode bus bar.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US20180366711) in view of Kumazawa (US20180245616A1) hereinafter Kumazawa.
Regarding Claims 6 and 9, Igarashi teaches an electric storage device (Igarashi [0003]) comprising an electrode cell (Igarashi [0003]) including a first electrode, e.g. positive electrode “27” (Igarashi [0035]) and a second electrode, e.g. negative electrode “29” (Igarashi [0035]); 
a first electrode bus bar plate “31” connected to the first electrode “27” (Igarashi [0037], see also Fig. 1, “31”) a second electrode bus bar “17” connected to the second electrode “29” (Igarashi [0049], Fig. 1, “17”); 
and an inter-battery connection portion “33” (Igarashi [0037]) reading on a connection member, connected to the first electrode bus bar “31” (Igarashi [0037]) and joined to the second electrode bus bar “17” (Igarashi [0050], see also Fig. 1 “33”), the connection member “33” including a body portion “41” (Igarashi [0053], see also Fig. 3) connected to the first electrode bus bar “31” (Igarashi [0053]), and joined (conductively connected) to the second electrode bus bar “17” via tip end “63” (Igarashi [0049]), and an extension piece “53”, “43” (Igarashi Fig. 3) provided so as to extend from the body portion “41” (side edge portions “53” and “43”extend from main body portion “41”, Fig. 3), the extension piece “53”, “43” being folded from the body portion “41” (Igarashi [0047]), wherein the extension piece includes a first piece portion “53” having a first recessed portion “59” formed therein (see Igarashi Annotated Fig. 3 above), and a second piece portion “43” having a second recessed portion “51” formed therein (Igarashi Annotated Fig. 3 above), the first recessed portion “59” and the second recessed portion “51” configured to mate with one another (Igarashi [0047]) when the first piece portion “53” and the second piece portion “43” are folded to overlap with the body “41” (Igarashi [0047], see also Fig. 2).
Igarashi discloses wherein the first (positive) electrode bus bar “31” is joined to the second (negative) electrode bus bar “17” via tip end “63” of the connection member “33” (Igarashi [0049], see also Fig. 1), particularly by welding (Igarashi [0033]), and wherein the connection member “33” is integrally formed with the metal plate of the first (positive) electrode bus bar “31” (Igarashi [0042]), and where it is desirable to have a thick interconnecting bus bar relative to the fuse portion (positive electrode bus bar “31”) (Igarashi [0053]) to achieve both a fuse function and preventing temperature from rising under current (Igarashi [0004]). Igarashi discloses wherein the bus bar “31” is formed of a conductive metal plate such as copper or aluminum (Igarashi [0040]) but is not particularly limited. However, Igarashi does not disclose wherein a thickness of the body portion of the connection member is thinner than a thickness of the second electrode bus bar, or that the first electrode bus bar comprises aluminum or aluminum alloy, and the second electrode bus bar comprises copper or copper alloy. 
In a similar field of endeavor as it pertains to connecting battery bus bars (Kumazawa [0006]), Kumazawa teaches a method of joining two different terminal materials (Kumazawa [0007]). Kumazawa teaches aluminum is typically used for positive terminals (Kumazawa [0012]) and copper for negative terminals (Kumazawa [0012]) and their corresponding bus bars. Kumazawa teaches securely welding dissimilar materials, such as aluminum and copper, where the copper portion (2mm) is thicker than the aluminum portion (1mm) (Kumazawa [0133]). Kumazawa teaches that weld depth impacts the joint strength (Kumazawa [0084]-[0085]) and this arrangement allows for sufficient strength of heterogeneous materials (Kumazawa [0080]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Igarashi to include a first electrode bus bar of aluminum and a second bus bar made of copper, such that the first bus bar is thinner than a thickness of the second electrode bus bar, as taught by Kumazawa in order to provide sufficient bond strength in a weld between dissimilar materials.    
Regarding Claim 7, Igarashi discloses all of the claim limitations as set forth above. Igarashi discloses all of the claim limitations as set forth above. Igarashi further discloses wherein the first electrode bus bar “31” includes a first terminal wiring line “35” (Igarashi [0038]) connected to the first electrode “27” (Igarashi [0039]); the second electrode bus bar “17” includes a second terminal wiring line “35” (Igarashi [0049]) connected to the second electrode “29” (Igarashi [0049]), and the connection member “33” is integrally formed (Igarashi [0042]) and connected to the first electrode bus bar “31” (Igarashi [0042], see also Fig. 3).
Regarding Claim 8, Igarashi discloses all of the claim limitations as set forth above. Igarashi further discloses wherein a thickness of the first terminal wiring line “35” of first bus bar “31, in this case constricted portion “39” (Igarashi [0041], Fig. 1), taken as a sectional area of the first terminal wiring line, is smaller than a sectional area of the flat contact area “37”, taken as a sectional area of the second terminal wiring line “35” of second bus bar “17” (Igarashi [0049], see also Fig. 1). 

Response to Arguments
Applicant’s arguments, filed 12/27/2021, with respect to the rejection(s) of claim(s) 1, 3-4 under 35 USC 103 over Igarashi (US20180366711) in view of Kumazawa (US20180245616A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  35 USC 103 over Igarashi (US20180366711) in view of Asakura (JP2016066455A).
Regarding the rejection of Claim 6, applicant’s arguments have been fully considered but are not persuasive. Applicant argues that Igarashi and Kumazawa do not teach the features of claim 6, since Kumazawa teaches a copper terminal, not a copper bus bar, and is thus not relevant to the instant claim limitations.
While it is noted that the teachings of Kumazawa are not identical to the instant claim limitations, it is still relevant and general teachings or connecting dissimilar materials, such as copper and aluminum battery terminal and connection components, teachings drawn from this reference can be applied to the teachings of Igarashi so as to arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721